Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 1 of 8 PageID #: 1063




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       CEON SIMON,
                                  Plaintiff,                  MEMORANDUM & ORDER
                                                              16-CV-1017 (NGG) (RML)
                     -against-
       DETECTIVE ERIC CRUZ, DETECTIVE
       TREMAYNE EVANS, and CITY OF NEW YORK,
                                  Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Ceon Simon seeks reconsideration of this court’s March
             19, 2020 Memorandum and Order (“M&O”). (See Pl. Mot. for
             Recon. (“Pl. Mot”) (Dkt. 49); Defs. Opp. to Pl. Mot for Recon.
             (Dkt. 51); Pl. Reply (Dkt. 52).) Defendants also seek reconsider-
             ation of the M&O. (See Defs. Mot. for Recon. (“Defs. Mot.”) (Dkt.
             47); Pl. Opp to Defs. Mot. for Recon. (“Pl. Opp.”) (Dkt. 48); Defs.
             Reply (Dkt. 50).) Defendants additionally request that Defendant
             Evans be dismissed from the case. (See Defs. Mot.)
             For the following reasons, Plaintiff’s motion for reconsideration
             is DENIED, Defendants’ motion for reconsideration is likewise
             DENIED, and Defendants’ request that Evans be dismissed from
             the case is GRANTED.

                 LEGAL STANDARD

             The standard for a motion for reconsideration is “strict.” Schrader
             v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).1 A party
             seeking reconsideration must establish: “(1) that the court over-
             looked controlling decisions or data; (2) that there has been a
             change in decisions or data; (3) that new evidence has become


             1
              When quoting cases, unless otherwise noted, all citations and quotation
             marks are omitted and all alterations are adopted.




                                                1
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 2 of 8 PageID #: 1064




             available; or (4) that reconsideration is necessary to correct a
             clear error or prevent manifest injustice.” Kelwin Inkwel, LLC v.
             PNC Merch. Servs. Co., L.P., No. 17-CV-6255 (NGG), 2019 WL
             6134164, at *1 (E.D.N.Y. Nov. 19, 2019). Courts narrowly con-
             strue and strictly apply these principles in order to avoid
             “repetitive arguments on issues that have already been consid-
             ered fully by the court.” Suffolk Fed. Credit Union v. Cumis Ins.
             Soc., Inc., 958 F. Supp. 2d 399, 402 (E.D.N.Y. 2013) (citation
             omitted).

                 DEFENDANTS’ MOTION FOR RECONSIDERATION2

             Defendants seek reconsideration of the denial of summary judg-
             ment on Plaintiff’s fair trial claim. (Defs. Mot. at 4-6.) At the
             outset, it is worth reiterating just how abhorrent the Second Cir-
             cuit found the behavior of which Cruz is accused:
                 No arrest, no matter how lawful or objectively reasonable,
                 gives an arresting officer or his fellow officers license to de-
                 liberately manufacture false evidence against an arrestee. To
                 hold that police officers, having lawfully arrested a suspect,
                 are then free to fabricate false confessions at will, would
                 make a mockery of the notion that Americans enjoy the pro-
                 tection of due process of the law and fundamental justice.
                 Like a prosecutor's knowing use of false evidence to obtain a
                 tainted conviction, a police officer’s fabrication and forward-
                 ing to prosecutors of known false evidence works an
                 unacceptable corruption of the truth-seeking function of the
                 trial process.
             Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997).
             After this condemnation, the Ricciuti panel provided a simple

             2
               The court assumes familiarity with the factual and procedural back-
             ground of this case, which is set forth in greater detail in the M&O. See
             Simon v. City of New York, No. 16-CV-1017 (NGG), 2020 WL 1323114, at
             *1-2 (E.D.N.Y. Mar. 19, 2020).




                                                2
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 3 of 8 PageID #: 1065




             standard for establishing a fabrication of evidence claim: “When
             a police officer creates false information likely to influence a
             jury’s decision and forwards that information to prosecutors, he
             violates the accused’s constitutional right to a fair trial, and the
             harm occasioned by such an unconscionable action is redressable
             in an action for damages under 42 U.S.C. § 1983.” Id. Adopting
             a “formulation . . . derived from the . . . language in Ricciuti,”
             Garnett v. Undercover Officer C0039 enumerates the elements of
             a fair trial claim as follows: “an (1) investigating official (2) fab-
             ricates information (3) that is likely to influence a jury’s decision,
             (4) forwards that information to prosecutors, and (5) the plain-
             tiff suffers a deprivation of life, liberty, or property as a result.”
             838 F.3d 265, 279 (2d Cir. 2016).
             Defendants believe the court committed “clear error” in analyz-
             ing the third element. 3 (Defs. Mot. at 4-6.) While Defendants
             concede that a plaintiff can show that fabricated evidence was
             likely to influence a jury decision by showing that the fabricated
             evidence was material to the prosecutor’s case, they argue that
             materiality can only be established by proof that the prosecutor
             did in fact rely on the fabricated evidence. (Defs. Mot. at 4-5.)
             This argument misreads the applicable case law and attempts to
             fundamentally alter the nature of a fabrication of evidence claim.
             As the court has already explained, district courts in this circuit
             have relied on Ricciuti and Garnett to hold that “fabricated evi-
             dence is material when it may affect the prosecutor’s decision to

             3
               Defendants also ask the court to reconsider its holding that favorable ter-
             mination for a fair trial claim does not require the same affirmative
             indication of innocence that is required for a malicious prosecution claim.
             (Defs. Mot. at 6-7.) In so requesting, Defendants append two district court
             decisions “for the court to consider.” (Defs. Mot. at 8.) Defendants concede
             that they do not rely on new controlling case law (Defs. Reply at 5), and
             they do not argue that there is new evidence or that reconsideration is
             necessary to “correct a clear error or prevent manifest injustice.” Kelwin
             Inkwel, 2019 WL 6134164, at *1. Therefore, they have no basis to seek
             reconsideration of this issue.




                                                  3
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 4 of 8 PageID #: 1066




             pursue charges rather than to dismiss the complaint without fur-
             ther action or could influence the prosecutor’s assessments of the
             strength of the case.” Simon v. City of New York, No. 16-CV-1017
             (NGG), 2020 WL 1323114, at *6 (E.D.N.Y. Mar. 19, 2020); see
             also Ashley v. Civil, No. 14-CV-5559 (NGG), 2019 WL 3428522,
             at *4 (E.D.N.Y. July 30, 2019); Hanson v. New York City, No. 15-
             CV-1447 (MKB), 2018 WL 1513632, at *17 (E.D.N.Y. Mar. 27,
             2018). As these cases make clear, one can show that fabricated
             evidence is material by demonstrating that it may affect or could
             influence the prosecutor’s decision-making; the case law does not
             require a showing that it did affect the decision-making.4
             Further, Defendants’ argument elides the fact this second level
             analysis is unnecessary where, as here, an officer “fabricat[ed]
             and forward[ed] to prosecutors a known false confession almost
             certain to influence a jury's verdict.” Ricciuti, 124 F.3d at 130.
             Defendants attempt to distinguish the “out-and-out confession”
             in Riccuiti by asserting that here, the fabricated statement was
             actually “a denial of the crime.” (Defs. Reply at 3.) This doesn’t
             hold water. While the alleged fabricated statement was a factual
             denial, its implication—that Plaintiff independently knew the lo-
             cation of the robbery and the gender of the victim—has the same
             functional effect as a confession.
             Finally, Defendants complain that the court improperly relied on
             “speculation, conjecture, and surmise,” and remind the court that


             4
               Again, Ricciuti held that a constitutional violation arises “[w]hen a police
             officer creates false information likely to influence a jury’s decision and
             forwards that information to prosecutors.” 124 F.3d at 130. The potential
             liability of an officer like Cruz depends on the type of evidence fabricated
             and whether that evidence is forwarded to the prosecutor. Contrary to
             what Defendants believe, it does not depend on what the prosecutor does
             with the false evidence. To cabin an officer’s potential liability based on
             third-party actions taken after the constitutional violation is complete
             would be to give the court’s blessing to “an unacceptable corruption of the
             truth-seeking function of the trial process.” Ricciuti, 124 F.3d at 130.




                                                   4
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 5 of 8 PageID #: 1067




             “[t]his is summary judgment, not a motion to dismiss.” (Defs.
             Mot. at 4-5.) Defendants, though, seem to confuse Plaintiff’s trial
             and summary judgment burdens. They assert that “the [c]ourt is
             necessarily creating, by its decision, a presumption that incrimi-
             nating statements ipso facto satisfy the ‘likely to influence a jury’s
             verdict’ element of the cause of action.” (Defs. Reply at 5.) Of
             course, it is not the court’s place to determine at summary judg-
             ment whether a plaintiff’s evidence “satisfies” an element of a
             claim. See generally Fed. R. Civ. P. 56. That duty is reserved for
             the jury at trial. What is for the court to decide is whether, draw-
             ing all inferences in favor of the Plaintiff, the evidence would
             “permit a reasonable juror to find for the party opposing the mo-
             tion.” Figueroa v. Mazza, 825 F.3d 89, 98 (2d Cir. 2016). All of
             Defendants’ handwringing does not change the simple fact that
             they failed to meet their summary judgement burden of showing
             that no reasonable juror could find that the fabricated state-
             ment—for all intents and purposes a false confession—was likely
             to influence a jury verdict.5 Here, as in Ricciuti, “a reasonable jury
             could find, based on the evidence, that defendants . . . violated
             the plaintiff[‘s] clearly established constitutional rights by . . . fab-
             ricat[ing] and forward[ing] to prosecutors a known false
             confession almost certain to influence a jury's verdict.” Ricciuti,
             124 F.3d at 130.
             Based on the above, Defendants’ motion for reconsideration is
             DENIED.

                 PLAINITFF’S MOTION FOR RECONSIDERATION

             Plaintiff asks the court to reconsider its grant of summary judg-
             ment on his excessive detention claim. (Pl. Mot. at 1.) Plaintiff
             argues that reconsideration is merited because the court misap-
             plied Russo v. City of Bridgeport, 479 F.3d 196 (2d Cir. 2007) to

             5
               The court notes that a jury is uniquely well suited to determining whether
             fabricated evidence was likely to influence a jury verdict.




                                                  5
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 6 of 8 PageID #: 1068




             the evidence at hand. (Id. at 2.) It is not necessary to engage with
             this argument, however, because—making explicit what was
             strongly implied in the M&O—Plaintiff’s amended complaint
             does not include an excessive detention claim. See Simon, 2020
             WL 1323114 at *7.
             While a “short and plain statement of the claim” is enough to
             satisfy Federal Rule of Civil Procedure 8, the complaint must still
             “give the defendant fair notice of what the . . . claim is and the
             grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93
             (2007). A complaint gives fair notice of a claim when it “ena-
             ble[s] the adverse party to answer and prepare for trial, allow[s]
             the application of res judicata, and identif[ies] the nature of the
             [claim] so that it may be assigned the proper form of trial.”
             Wynder v. McMahon, 360 F.3d 73, 79 (2d Cir. 2004); see also
             Kittay v. Kornstein, 230 F.3d 531, 542 (2d Cir. 2000) (a com-
             plaint must give “a fair understanding of what the plaintiff is
             complaining about”).
             Here, the amended complaint did not give “fair notice” of an ex-
             cessive detention claim. The amended complaint includes three
             causes of action. The first count, which takes up the bulk of the
             complaint, is for “violations of 42 USC § 1983 based upon due
             process violations, fabrication of evidence, and malicious prose-
             cution.”6 (Am. Compl. (Dkt. 9) at 2.) The second count is for
             “attorney fees and costs under 42 USC § 1988.” (Id. at 11.) Fi-
             nally, the third count is for “malicious prosecution under state
             law.” (Id. at 12.) In addition to not being explicitly referenced in
             causes of action, the words “excessive detention” do not appear
             at any point in the complaint. (See generally id.) The closest Plain-
             tiff comes to identifying an excessive detention claim is in

             6
               Borrowing from statutory interpretation the concept of expressio unius est
             exclusio alterius, Defendants could reasonably infer from the fact that Plain-
             tiff listed three specific grounds for Defendants alleged violations of § 1983
             that Plaintiff was not asserting another, unidentified violation.




                                                   6
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 7 of 8 PageID #: 1069




             paragraph 60 of the amended complaint, where he asserted—as
             one of 10 general allegations of violations of constitutional
             rights—that Defendants violated his “right not to be unreasona-
             bly seized.” (Id. ¶ 60.) This, standing alone, is insufficient to give
             Defendants fair notice of Plaintiff’s purported claim that Defend-
             ants subjected Plaintiff to “sustained detention stemming directly
             from [Defendants’] refusal to investigate available exculpatory
             evidence.” Russo, 479 F.3d at 208.
             Plaintiff argues that the “amended complaint did plead facts es-
             tablishing a Russo claim.” (Pl. Mot. at 2.) Even if true, Rule 8
             requires that complaint provide both “fair notice of what the
             claim is and the grounds upon which it rests.” Adia v. Grandeur
             Mgmt., Inc., 933 F.3d 89, 92 (2d Cir. 2019) (emphasis supplied).
             Plaintiff’s argument goes to the latter requirement, but it is insuf-
             ficient for a plaintiff to plead facts supporting a claim without
             providing fair notice of what the claim actually is. Wynder, 360
             F.3d at 79.
             Therefore, Plaintiff’s motion for reconsideration is DENIED.

                DEFENDANTS’ MOTION                 TO DISMISS       DEFENDANT
                EVANS

             Finally, Defendants request that Evans be dismissed from the
             case because he was not personally involved with the fabrication
             of evidence that is the basis for Plaintiff’s fair trial claim. (Defs.
             Mot. at 3-4.) Plaintiff advances no argument that Evans played a
             role in the fabrication and forwarding to the prosecutor of the
             false statement. (See generally Pl. Opp.) Therefore, Defendants’
             request to dismiss Evans from the case is GRANTED.

                CONCLUSION

             For the reasons explained above, Defendants’ (Dkt. 47) motion
             for reconsideration is DENIED, Plaintiff’s (Dkt. 49) motion for re-
             consideration is also DENIED, and Defendants’ request that




                                               7
Case 1:16-cv-01017-NGG-RML Document 54 Filed 06/01/20 Page 8 of 8 PageID #: 1070




                Evans be dismissed from the case is GRANTED. The Clerk of
                Court is respectfully DIRECTED to remove Evans from the case.
                The Parties are DIRECTED to contact the chambers of Magistrate
                Judge Robert M. Levy for next steps in this case.


       SO ORDERED.


       Dated:      Brooklyn, New York
                   June 1, 2020

                                                         _/s/ Nicholas G. Garaufis_
                                                         NICHOLAS G. GARAUFIS
                                                         United States District Judge




                                              8
